Citation Nr: 0702669	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for tuberculosis 
exposure.

3.  Entitlement to service connection for an eye condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, denying entitlement to service 
connection for arthritis of the right hand, tuberculosis 
exposure, and an eye condition.

The veteran was afforded a travel board hearing in September 
2005, a transcript of which is on file.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.  


REMAND

In September 2005, during his personal hearing before the 
undersigned, following certification of the case to the 
Board, the veteran submitted additional evidence. 
Significantly, the veteran neither at that time nor at any 
time subsequent waived initial consideration of this evidence 
by the RO.  Accordingly, this case must be remanded to allow 
that consideration.  38 C.F.R. § 20.1304 (2006).

Secondly, the veteran has yet to be provided notice of how 
disability ratings or effective dates would be assigned 
should service connection be granted in any of the matters 
here on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that proper notice includes 
notifying the veteran of how a disability rating and an 
effective date are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 497 (2006).  Accordingly, further development is 
required.

Therefore, this case is REMANDED for the following action:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in Dingess.  The 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claims.  

2.  The RO should consider the additional 
evidence submitted since the May 2004 
statement of the case (SOC).  If any of 
the claims remain denied the veteran must 
be issued a supplemental statement of the 
case (SSOC), and afforded an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



